Opinion oe the Oourt by
Judge Hardin :
From the written contract between Bobertson and the appellee, it appears to have been contemplated by both of them that the boundary of land embraced by the sale, and which the appellee would get title to, would contain between six and seven hundred acres, which, at the contract price of $5 per acre, would not only discharge the appellee’s own debt on Bobertson for $1,150, but *596leave more than, enough in his hands to pay the debt of about $1,100 of Bobertson & Barrett to the appellant; ánd so believing, the appellee promised to pay the appellant’s debt. It afterwards turned out that he could only get, under his purchase, about 208% acres of the land, which at the stipulated price did not discharge his own debt, so there was an entire failure of consideration for the undertaking to pay the appellant. And as it does not appear that the appellee was guilty of any fraud, or did any act constituting an estoppel to preclude him from relying on the want of consideration as a defense, the petition of appellant was properly dismissed.
Petrie, for appellant.
Wherefore, the judgment is affirmed.